Citation Nr: 1230040	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  06-12 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected right knee disability, characterized as right patellar tracking syndrome.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to June 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for right patellar tracking syndrome and assigned a 20 percent disability rating, effective January 20, 2005.  The Veteran disagreed with the disability rating assigned.  

In November 2008, the Veteran testified at a Board hearing in Washington, DC before the undersigned.  A transcript of this hearing is associated with the claims file.

The claim for an increased rating for the right knee disability was remanded by the Board for further evidentiary development in January 2009, February 2011, and November 2011.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the effective date of the grant of service connection, the Veteran's right knee disability has been manifested by pain, stiffness, crepitus, grinding, an antalgic gait; occasional edema, fatigue, weakness, lack of endurance, swelling and feeling of giving way; flexion limited to no more than 40 degrees, and limitation of extension to no more than 5 degrees.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a January 2009 letter provided the Veteran with notice regarding what information and evidence was needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2009 letter, and a March 2006 letter, advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in June 2012.

Moreover, the Veteran is challenging the initial evaluation assigned following the grant of service connection for right patellar tracking syndrome.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2011).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, statements from the Veteran's co-workers, and hearing testimony.

The Board is aware that the Veteran identified relevant records from the Naval Medical Center in Bethesda and the VA Medical Center (VAMC) in Hampton, Virginia.  These records were requested by VA.  In May 2007, The Naval Medical Center relayed that a thorough search of their records did not reveal any outpatient information or records concerning the Veteran.  Records from the Hampton VAMC were obtained but did not include records from all years identified by the Veteran.  The Veteran was notified of the unavailability of these records in a July 2007 letter.  In addition, a March 2008 letter again noted the unavailability of the Hampton VAMC records.  During the Veteran's November 2008 hearing, his representative noted that the Veteran was unable to obtain the VAMC records so he did not respond to the notice letter.  Board Hearing Tr. at 2-3.  The Board has fulfilled its duty to assist regarding these records.  

In addition, the Board notes that the case was remanded in January 2009 to request the Veteran provide information relating to and authorization to obtain relevant records; in February 2011 to obtain additional records from the Hampton VAMC; and in November 2011 to request certain employment information.  In a January 2009 letter, the Veteran was asked to provide authorization to obtain any outstanding, relevant records.  He did not submit additional authorization and all identified records have been obtained exclusive of those discussed in the preceding paragraph.  The identified records from the Hampton VAMC were obtained.  It is noted that the Board requested that a November 10, 2008 treatment record be obtained as the Veteran testified that he was scheduled for an appointment that day.  Board Hearing Tr. at 19.  Relevant records from that period have been reviewed and it appears that the Veteran either did not attend his scheduled appointment or it was held on a different date.  In January 2012, VA obtained employment records including an earning and leave statement, employment information from the employer, an explanation of the Veteran's duties, leave authorizations, and time and attendance sheets.  Accordingly, the requirements of the remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was provided with a VA examination in May 2009 which thoroughly and accurately portrays the extent of the right knee disability.  The examination was conducted after a review of the claims file and with a history obtained from the Veteran.  The right knee was tested for range of motion and functional capacity, to include after repetitive use and taking into account the effects of pain.  Diagnostic testing, including X-rays were reviewed.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (finding an examination report to be lacking sufficient detail and as a result inadequate as it failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2011).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id., see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2011).  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  Id.  

When considering joints, manifestations of functional loss also include less or more movement than is normal, weakened movement, excess fatigability, incoordination, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing.  38 C.F.R. § 4.45 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 207 (1995) (holding that 38 C.F.R. § 4.45 applies to joint conditions as well as muscle and nerve conditions).

Assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Regarding limitation of motion, the Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2011).

Additionally, the VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5257 is used for rating other impairment of the knee and allows for 10, 20, and 30 percent ratings for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In statements submitted to VA, the Veteran contends that his right knee disability is manifested by constant pain, as well as weakness, stiffness, swelling, instability or giving way, locking, fatigability, lack of endurance, and flare-up of joints disease.  During a November 2008 hearing, the Veteran testified that he limped because of his right knee and that his right knee swells every now and then if he walks a lot.  Board Hearing Tr. at 12, 14-15.  He also stated that his knee may give out if he makes a sudden turn and the last time this happened was about 4 months ago.  Board Hearing Tr. at 17, 20.  

The Veteran submitted four statements from co-workers dated in July 2011.  The co-workers had known the Veteran between 7 and 17 years.  They all noted that the Veteran had chronic knee pain.  One co-worker also noted that the Veteran limps.  

VA outpatient treatment records reflect that in March 2006 the Veteran had a severe decrease in the range of motion of the left knee, but that the right knee had more mobility.  X-ray of the right knee that same month showed minimal degenerative changes.  In May 2006 the Veteran had a normal gait.  There was no effusion or laxity of the medial or collateral ligaments and drawer sign was negative.  There was normal tracking of the patella.  Range of motion was slightly limited in extension.  The Veteran has also complained of right knee pain on multiple other occasions, and decreased mobility of the knees was noted in July 2011.  Private treatment records reflect the Veteran's complaints of knee pain, as well as his report that his knee gave out on him in December 2009.  

The Veteran was afforded three VA compensation and pension examinations to determine the severity of his right knee disability.  The first examination was performed by a VA contractor in May 2005.  At that time, the Veteran complained of discomfort in the right knee on activity.  He denied any recent acute exacerbating symptomatology or trauma.  Examination revealed a mild limp with guarding of the right side.  The knees had no erythema, edema or heat changes.  There was no recurrence of subluxation, locking pain, joint effusion, crepitus, or appreciable ankylosis.  The right knee was tender to palpation.  Flexion of each knee was to 45 degrees with pain at 45 degrees.  There was further limitation due to pain on repetitive motion, although the examiner did not specifically indicate how much limitation.  There was no further limitation by fatigue, weakness, lack of endurance, or incoordination.  Extension was to zero degrees without ankylosing or pain.  The examiner diagnosed status post right knee arthroscopic intervention with symptomatic bilateral patellar tendinitis and continued right patellar tracking syndrome.  The Board recognizes that this examination may not be entirely adequate for rating purposes as the limitations caused by pain on repetitive use are not clearly defined.  See Mitchell, 25 Vet. App. at 44.  However, the results are still relevant to this issue in that they partially reflect the severity of the disability during this time period.  As noted above, the Veteran was provided an adequate examination in May 2009.  

The Veteran was afforded another VA contracted examination in August 2007.  He complained of constant right knee pain.  Examination revealed a normal gait, although there was guarding of knee movement bilaterally.  Crepitus was present.  Knee range of motion was from 0 degrees extension to 140 degrees flexion bilaterally.  Upon repetitive use there was pain, fatigue, weakness and lack of endurance bilaterally, but no incoordination.  The maximum impact was due to pain; however, there was no additional degree of limitation of motion.  There was no ankylosis of the knee joint.  Medial and lateral collateral stability testing and anterior and posterior cruciate stability testing was normal.  The examiner diagnosed status post surgery for right patella tracking syndrome with residual scar.   

In May 2009, the Veteran reported for a VA joints examination.  He complained that his right knee will give out and that he hops when walking in the morning.  He also reported pain, swelling, stiffness, and popping, but no subluxation or dislocation.  He used a brace intermittently.  Examination revealed an antalgic gait.  He had right knee crepitus, edema, tenderness, pain at rest, and grinding.  There was no instability.  Range of motion was from zero degrees extension to 130 degrees flexion with pain.  There was pain following repetitive motion that caused additional limitation.  After repetitive motion the range of motion was from 5 degrees extension to 40 degrees flexion.  There was no joint ankylosis.  The examiner diagnosed post surgical changes of proximal right tibia and minimal medial degenerative changes.    

When considering the effects of pain, as well as functional loss after repetitive use, flexion of the right knee has been limited at most to 40 degrees.  Such limitation is commensurate with a 20 percent disability rating and does not more closely resemble the criteria for a 30 percent rating for limitation of flexion of the leg.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260.  As such, a higher rating is not warranted based on limitation of right knee flexion.  

Limitation of right knee extension was specifically noted on two occasions during the course of this appeal.  In May 2006, a physician noted that right knee range of motion was "slightly limited in extension, lacks about 15 degrees."  While extension limited to 15 degrees would warrant a separate 20 percent disability rating, the Board finds that the overall disability picture reflects that right knee flexion is best described as to 5 degrees or less.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261; see also VAOPGCPREC 9-2004.  The physician's description ("lacks about 15 degrees") suggests that he was simply estimating the range of motion.  The initial description of slight limitation seems to be more reflective of the observation.  Extension was full at compensation and pension examinations performed before (May 2005) and after (August 2007) this treatment note.  Importantly, compensation and pension examiners are specifically tasked with recording accurate measures of motion.  The findings on VA examination are more probative than the VA physician's comment that the Veteran lacks "about" 15 degrees of extension.  

Extension was limited to 5 degrees after repetitive use during an examination in May 2009.  This is compatible with the May 2006 comment about slight limitation of extension.  Extension limited to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The Board recognizes that when a Veteran has arthritis, and there is noncompensable limitation of motion of that joint, a 10 percent rating is for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  X-rays show minimal degenerative changes in the right knee in this case.  However, the Veteran has been assigned a 20 percent disability rating for limitation of motion of the knee joint (for limitation of flexion).  Despite the finding of arthritis in the right knee, a 10 percent rating cannot be assigned for the noncompensable limitation of extension in the right knee as the Veteran is already assigned a compensable rating for limitation of flexion of that joint.  Given the above, a separate compensable rating for limitation of extension is not warranted.    

The Board has considered whether higher or additional ratings could be assigned based on other diagnostic codes.  In this regard, the medical evidence reflects that the Veteran does not have right knee joint ankylosis, recurrent subluxation, lateral instability, or impairment of the tibia or fibula.  There is also no indication that the Veteran has genu recurvatum, dislocated or removed semilunar cartilage, or any other knee impairment.  As such, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263.  

The Veteran has a right knee scar associated with this disability, and the Board has considered whether a separate rating could be awarded based on the scar.  To warrant a compensable evaluation, the evidence would need to show a deep scar or a scar causing limited motion and covering an area exceeding 6 square inches (39 square (sq.) centimeters (cm.)); or a superficial scar covering an area of 144 square inches (929 sq. cm.) or greater or that is unstable or painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7804 (2008).  

The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim prior to this date, and has not expressly requested review under the revised criteria, only the pre-October 2008 version of the schedular criteria is applicable.  In any event, while the current and former criteria differ slightly, for a compensable rating for a scar, the evidence would essentially need to show scars of a certain size that are deep, superficial scars with an area or areas of 144 square inches (929 square cm.) or greater, unstable scars, or scars that are painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008 & 2011).  Such is not shown in this case.  

During the May 2005 examination, the scar was described as 1.5 cm. by 2 cm.  There was mild hyperpigmentation of less than 6 square inches, and the scar was level without tenderness to palpation, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, abnormal texture, or limitation of motion as a result of the scar.  During the August 2007 examination, the scar was described as 11 cm. by 0.3 cm.  There was no pain on examination.  The scar was superficial and stable.  There was also no adherence to underlying tissue, abnormal texture, elevation or depression, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or limitation of motion or function as a result of the scar.  

The scar is not the requisite size for a compensable rating, regardless of whether the scar is superficial, deep, or causes limitation of motion.  Thus, a rating under Diagnostic Codes 7801 and 7802 are not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2008).  The scar was not painful on examination.  Moreover, loss of covering of the skin was not found on examination or reported by the Veteran.  Thus, a compensable rating under Diagnostic Codes 7803 or 7804 is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2008).  No functional effects of the scar were reported by the Veteran and he is already compensated for limitation of motion of the right knee.  Given the above, a separate rating for the scar is not appropriate as the criteria for a compensable rating for a scar is not met.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial disability rating in excess of 20 percent for a right knee disability.  

The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The rating criteria relevant to the Veteran's claim address limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In addition to limitation of motion, the Veteran has other symptomatology such as an occasional feeling of giving way and limitation of extension to 5 degrees.  Thus, the rating criteria may not adequately contemplate all of the Veteran's symptomatology.  As such, the Board must determine whether the disability picture exhibits any of the governing norms.  See Thun, 22 Vet. App. at 115-16.  

The Veteran's right knee disability does not markedly interfere with employment.  In statements and testimony, the Veteran has indicated that he has taken a significant amount of time off work because of his right knee disability.  For example, the Veteran testified that he once took off close to a month because of his knee.  Board Hearing Tr. at 16.  During a May 2009 examination, he stated that he had lost 6 weeks of work in the past year as a result of his right knee disability.

Leave authorization records from 2006 to 2011 only reflect one occasion where the Veteran took leave as a result of a knee injury.  In June 2008, he reportedly fell and hurt his shoulder and knee which necessitated leave.  Other entries show he took sick leave for the flu, stomach ache, shoulder injury, dental reasons, family death, a twisted ankle, and generally sickness and illness.  While the Veteran took over 200 hours of sick leave in 2011, at least 84 of those hours were for family leave.  None of the other entries specifically note any complaints about the knee.  Even assuming the Veteran was taking off work for his right knee on occasions when sick leave was authorized for "illness", "called in sick", and similar reasons, marked interference with employment is still not shown.  Leave was authorized for these types of reasons on no occasions in 2006 or 2007, five occasions in 2008, six occasions in 2009, six occasions in 2010, and six occasions in 2011.  Missing work six times in a year is not reflective of marked interference with employment.  Notably, the Veteran continues to work full time as a firefighter (at least through December 2011) and works on average 72 hours a week. 

Other evidence also reflects that the Veteran's right knee disability does not result in marked interference with employment.  At his May 2005 examination, the Veteran denied any recent time loss from work.  After an August 2007 examination, it was noted that the Veteran had no significant problems with his work as a fire department driver.  In November 2008, the Veteran testified that no accommodations had been made for him at work.  Board Hearing Tr. at 15.  According to a July 2011 letter submitted by one of the Veteran's co-workers, despite knee pain and a limp the Veteran's performance at work had not suffered.  A December 2011 statement from the Veteran's employer also indicates that no concessions are made for the Veteran by the employer based on disability.  The evidence is simply against a finding that the Veteran has marked interference with employment.  

There is no lay or medical evidence suggesting that the right knee disability has necessitated any periods of hospitalization, or has otherwise rendered inadequate the regular schedular standards.  Consequently, referral for extra-schedular consideration is not warranted.  See id. at 115.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial disability rating in excess of 20 percent for service-connected right knee disability is denied.


REMAND

If a veteran asserts entitlement to a TDIU during adjudication of the issue of entitlement to service connection or during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Norris v. West, 12 Vet. App. 413, 420 (1999).  

In this case, the Veteran testified that as a result of his knee he was getting ready to retire as he could not really do his job.  Board Hearing Tr. at 15.  Thus, a claim for entitlement to a TDIU is before the Board.  See id.  However, this issue is not yet ripe for review and must be remanded for additional development.  See VAOPGCPREC 6-96 (noting that because the Board has jurisdiction over the question of TDIU for a particular disability in connection with a claim for an increased rating, the proper method of returning the case to the RO for further action is by Remand).

The Veteran has not submitted a formal application for a TDIU and has not been provided with VCAA notice appropriate for his claim for entitlement to a TDIU.  Such should be remedied on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  

2.  Issue the Veteran VCAA notice appropriate for his claim for a TDIU.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  For example, the AOJ should consider whether an additional medical opinion is needed.  

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


